PER CURIAM
This is an appeal by the State Accident Insurance Fund from an order by the Workers’ Compensation Board remanding claimant’s claim to the Fund for acceptance and payment of compensation. The claim is based upon an unwitnessed fall in which the claimant says he sustained injury while on the job. The referee did not find the testimony of claimant or claimant’s wife credible and denied the claim. The Board reversed the order of the referee. We reverse the order of the Board and reinstate the order of the referee. Moore v. U S. Plywood Corp., 1 Or App 343, 462 P2d 453 (1969).
Reversed.